Citation Nr: 0126140	
Decision Date: 11/08/01    Archive Date: 11/20/01

DOCKET NO.  01-04 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a heart condition and 
hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1967 to 
August 1969.

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2000 RO decision which denied service 
connection for a heart condition (descibed as tachycardia and 
a heart murmur) and hypertension. 


FINDINGS OF FACT

1.  Any current heart disorder began years after service and 
was not caused by any incident of service.

2.  Hypertension began years after service and was not caused 
by any incident of service


CONCLUSIONS OF LAW

A heart condition and hypertension were was not incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991 & Supp. 2001);  
38 C.F.R. § 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty in the Army from September 
1967 to August 1969.  On a medical history form for his 
September 1967 induction examination, he gave a history of 
shortness of breath and palpitation of the heart after 
exercise; the reviewing examiner noted these complaints were 
not considered disabling.  On the September 1967 induction 
examination, clinical evaluation of the heart and vascular 
system, including blood pressure, was normal.  While 
hospitalized in July 1969 for treatment of a right hand 
condition, it was incidentally noted on physical examination 
that he had a systolic murmur at the 4th intercostal space 
within the midclavicular line; no cardiovascular disorder was 
diagnosed.  On a July 1969 medical history form for the 
service separation examination, the  veteran gave a history 
of shortness of breath after exercise; he denied a history of 
hypertension, palpitations, or other cardiovascular problems.  
The July 1969 service separation examination noted that 
clinical evaluation of the heart and vascular system, 
including blood pressure, was normal.

There is not medical evidence of a heart disorder or 
hypertension for many years after service.

Medical records from September 1998 show the veteran was 
admitted to the Medical Center of South Arkansas for 
evaluation of a fever and other symptoms.  Among the findings 
on physical examination were tachycardia and a III/IV 
systolic murmur.  He was noted to have high blood pressure 
which was controlled with medication.  Initial assessments 
included febrile illness, alcohol abuse, history of liver 
disease, occult blood in stool, tachypnea, and tachycardia.  
Testing showed the veteran had pneumonia, and he was treated 
for this.  The final primary hospital diagnosis was community 
acquired pneumonia; the secondary diagnosis was alcohol abuse 
with liver disease due to alcohol.

The veteran filed his claim for service connection for a 
heart condition in November 1998.  

In April 2000, the RO denied the veteran's claim for service 
connection for a heart condition (characterized as 
tachycardia with systolic murmur and hypertension).

VA outpatient records from June 2000 to May 2001 show 
treatment for a variety of ailments.  It was noted the 
veteran had controlled hypertension, and these records show 
no heart disorder.  On routine examinations, while being 
treated for unrelated ailments, it was noted the heart had a 
regular rate and rhythm and no murmurs.

At an RO hearing in May 2001, the veteran and his wife 
presented testimony regarding the veteran's claim.  The 
veteran stated that he had a heart condition prior to his 
induction into the military, and that while he was in the 
military he was often short-winded but was not treated for a 
heart condition or for hypertension.  His wife stated her 
belief that her husband should not have entered the military 
with a heart murmur.  The veteran also testified that he was 
not treated for or diagnosed with a heart condition within a 
year following his period of service, and that he first 
learned that he had a heart condition and/or hypertension 
about "33" years following service when he was being treated 
for an illness and a doctor informed him that he had a heart 
murmur.  The veteran also indicated that this was two years 
ago when he was being treated at the Medical Center of South 
Arkansas.  He indicated he had received no treatment for a 
heart condition since then.  He also stated that he was 
currently on medication for hypertension.  

Analysis

The veteran claims service connection for a heart condition 
and hypertension.  The file shows that in correspondence, the 
rating decision, the statement of the case, and the 
supplemental statement of the case, the veteran has been 
notified of the evidence necessary to substantiate his claim.  
Identified medical records have been obtained, and the 
veteran has had a personal hearing.  Given the facts 
presented and the legal standards for providing a VA 
examination, such an examination is not warranted in the 
present case.  The Board finds that the notice and duty to 
assist provisions of the law have been satisfied.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001) (Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000)); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

Service connection may be granted for a disability resulted 
from an injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  
Service connection will be rebuttably presumed for certain 
chronic diseases, including organic heart disease and 
hypertension, which are manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A chronic heart disorder or hypertension were not shown 
during the veteran's 1967-1969 active duty.  On one occasion 
during service, while being treated for a right hand disorder 
in 1969, it was incidentally noted on physical examination 
that he had a systolic murmur.  At his recent hearing, the 
veteran and his wife suggested that this heart murmur had 
also been noted before service.  In any event, there is no 
medical evidence to suggest that the murmur noted on one 
occasion in service represented a pathological condition.  
The subsequent 1969 service separation examination showed a 
normal heart and vascular system (including normal blood 
pressure).  A chronic heart disorder and hypertension were 
not shown in service.

There is no medical evidence of a heart disorder and 
hypertension within the year after service as required for a 
presumption of service connection.  The first evidence of any 
such conditions is from many years after service.  A private 
hospital record from 1998 shows the veteran was primarily 
treated for pneumonia.  It was also then noted he was under 
treatment for hypertension.  When first examined during this 
hospitalization, it was noted he had tachycardia (a rapid 
heart rate) and a systolic murmur, but there is no suggestion 
that these conditions were chronic or that the murmur 
represented a pathological condition.  Later medical records 
from 2000 and 2001 again note hypertension, but indicate the 
heart had a normal rate and rhythm and no murmur.  

The weight of the medical evidence shows no current chronic 
heart disorder, and even if such exists, it began years after 
service and there is no medical evidence to link it to 
service.  Hypertension is first many years after service, and 
there is no medical evidence to link it to service.  A 
claimed heart disorder and hypertension were not incurred in 
or aggraved by service.  As the preponderance of the evidence 
is against the claim for service connection for a heart 
condition and hypertension, the benefit-of-the-doubt doctrine 
does not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b);  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a heart condition and hypertension is 
denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

